                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONEYHAM,                                     :       No. 3:16cv211
               Petitioner                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Saporito)
DAVID J. EBBERT,                                      :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

        Before the court for disposition is Magistrate Judge Joseph F. Saporito Jr.’s

report and recommendation (hereinafter “R&R”). The R&R suggests the

dismissal of Petitioner Anthony Moneyham’s (hereinafter “petitioner” or

“Moneyham”) petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §

2241. Petitioner has filed objections to the R&R, and the matter has been fully

briefed.

Background

        Neither party objects to the R&R’s background section, thus we will adopt it

as follows with some slight stylistic changes: 1

        Moneyham is a federal inmate serving a 128-month prison sentence for

distribution of heroin. He is expected to complete his active prison term in May




1
    (See R&R at 1-3).
2019, at which time he will commence a sixty-month period of supervised

release.

     This proceeding was initiated by a pro se petition for a writ of habeas

corpus submitted pursuant to 28 U.S.C. § 2241, signed and dated by the

petitioner on January 10, 2016. At the time of the filing, Moneyham was

incarcerated at USP Lewisburg, located in Union County, Pennsylvania.

     In his petition, Moneyham challenges a disciplinary decision finding him

guilty of misconduct based on Incident Report No. 2445857, which charged him

with engaging in a sexual act (masturbation). Following a hearing before a

disciplinary hearing officer (hereinafter “DHO”) on May 31, 2013, Moneyham was

found guilty of the misconduct and sanctioned with the disallowance of good

conduct time.

     At the May 31, 2013 disciplinary hearing, the DHO actually received

evidence related to two separate reports of misconduct that occurred while

Moneyham was incarcerated at FCI Pekin, located in Tazewell County, Illinois.

The first misconduct, Incident Report No. 2445317, charged Moneyham with

threatening bodily harm and being insolent to a staff member on May 15, 2013.

The second misconduct is the one discussed above related to masturbation. It

involved an incident which occurred on May 16, 2013.




                                        2
      The instant petition asserts that Moneyham never received a written

decision of the DHO regarding the masturbation misconduct although on

September 5, 2013, he did receive a written report with regard to the other

misconduct. Petitioner argues that his due process rights were violated because

without a written decision, he could not exhaust his administrative remedies and

challenge the DHO’s decision. (Doc. 1, Habeas Corpus Petition at ¶ 13). On

January 10, 2016, Moneyham filed the instant petition seeking the return of his

good conduct time and the expungement of the code violations from his

disciplinary record. (Id. ¶ 15).

      In response to the habeas corpus petition, the government served a copy

of the DHO’s decision upon the petitioner. With his possession of the decision,

the petitioner may now appeal the decision if he so chooses and the petition is

therefore moot according to the government. Petitioner responds that the

petition is not moot, because he has suffered negative effects of a code violation

being in his disciplinary history. The government filed a sur-reply brief (Doc. 7-1)

arguing that petitioner admits he has not exhausted his administrative remedies

as required by the law and he cannot raise claims in his opposing briefs.

Therefore, the petition should be dismissed.

      On April 5, 2018, Magistrate Judge Saporito issued the instant R&R. The

R&R suggests that the habeas corpus petition is not moot but that it should be

                                         3
denied because the petitioner failed to exhaust administrative remedies.

Petitioner has filed objections, bringing the case to its present posture.

Jurisdiction

      Because this case is brought pursuant to 28 U.S.C. § 2241, the court has

jurisdiction pursuant to 28 U.S.C. § 1331. (“The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.”).

Standard of Review

      In disposing of objections to a magistrate judge's report and

recommendation, the district court must make a de novo determination of those

portions of the report against which objections are made. 28 U.S.C. §

636(b)(1)(c); see also Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

The court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. Henderson v. Carlson, 812

F.2d 874, 877 (3d Cir. 1987). The district court judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions. Id.

      A pro se pleading is held to less stringent standards than more formal

pleadings drafted by lawyers. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines

v. Kerner, 404 U.S. 519, 520 (1972). A habeas petition and any supporting

submissions filed pro se must be construed liberally and with a measure of

                                            4
tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998); Lewis v.

Attorney Gen., 878 F.2d 714, 721-22 (3d Cir. 1989).

      If there are issues addressed in the R&R to which no objections are lodged,

we must determine if a review of the record evidences plain error or manifest

injustice. If it does not, then we can adopt the R&R with respect to those issues.

FED. R. CIV. P. 72(b) 1983 Advisory Committee Notes (“When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of

the record to accept the recommendation”); see also 28 U.S.C. § 636(b)(1);

Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

Discussion

      Petitioner Moneyham seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 (“Section 2241”). That statute “confers jurisdiction on district courts to

issue writs of habeas corpus in response to a petition from a state or federal

prisoner who is in custody in violation of the Constitution or laws or treaties of the

United States.” Coady v. Vaughn, 251 F.3d 480, 484 (3d Cir. 2001) (internal

quotations omitted). The federal habeas statute also requires that the petitioner

be in custody “under the conviction or sentence under attack at the time his

petition is filed.” Lee v. Stickman, 357 F.3d 338, 342 (3d Cir. 2004) (quoting

Maleng v. Cook, 490 U.S. 488, 490-91 (1989)).




                                            5
      Section 2241, unlike other federal habeas statutes, “confers habeas

jurisdiction to hear the petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady, 251 F.3d at 485. (quoting 28

U.S.C. §§ 2241(a) and (c) (3)). Although the Third Circuit has yet to define clearly

the meaning of “execution” in this context, it has cited approvingly holdings from

other circuits finding that a Section 2241 motion properly challenges “ ‘such

matters as the administration of parole, computation of a prisoner's sentence by

prison officials, prison disciplinary actions, prison transfers, type of detention and

prison conditions.’ ” Woodall v. Fed. Bur. of Prisons, 432 F.3d 235, 242 (3d Cir.

2005) (quoting Jimian v. Nash, 245 F.3d 144, 147 (2d Cir. 2001)).

      Here, the petitioner challenges the computation of his sentence in the

sense that his good conduct time was disallowed due to the misconduct finding.

Accordingly, Section 2241 is the proper method for him to use to obtain the relief

he seeks.

      The magistrate judge makes two main findings, first that the case is not

moot, and second that the case should be dismissed for failure to exhaust

administrative remedies. We will address these issues in turn.

1. Mootness

      The petitioner complains about not receiving the written decision of the

DHO. After the filing of the petition, the government sent a copy of the written

                                          6
decision to the petitioner. The government thus argues that the petition is now

moot.

        The R&R first suggests that the habeas corpus is not moot. The petitioner

does not seek a copy of the written decision, but rather the restoration of good

conduct time and expungement from his record of incident report number

2445857. These matters are not resolved by receipt of the DHO’s decision,

therefore, the petition is not moot according to the R&R.

        No objection to this recommendation has been filed, and we find no plain

error or manifest injustice. Thus, we will adopt this portion of the R&R, and

conclude that the petition is not moot.

2. Exhaustion of administrative remedies

        The second issue addressed by the R&R is the exhaustion of

administrative remedies. Magistrate Judge Saporito recommends dismissing the

case for failure to exhaust the administrative remedies. The petitioner objects to

this recommendation. Thus, as set forth above, we must make a de novo

determination of this issue.

        Although Section 2241 does not contain a statutory exhaustion

requirement, courts in the Third Circuit have consistently required a petitioner to

exhaust his administrative remedies before petitioning for a writ of habeas

corpus. Moscato v. Fed. Bur. of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). The

                                          7
Third Circuit requires administrative exhaustion for habeas claims raised under

Section 2241 because: “(1) allowing the appropriate agency to develop a factual

record and apply its expertise facilitates judicial review; (2) permitting agencies to

grant the relief requested conserves judicial resources; and [because] (3)

providing agencies the opportunity to correct their own errors fosters

administrative autonomy.” Id. at 761-62.

      To exhaust the administrative remedies regarding a DHO’s decision, the

prisoner must first submit an appeal to the Regional Director for the region where

the inmate is located at that time. 28 C.F.R. § 542.14(d)(2). Such an appeal is

filed by submitting the appropriate form to the Regional Director. 28 C.F.R. §

542.15(a).

      If the inmate is not satisfied with the Regional Director’s response, he may

next appeal to the Bureau of Prisons’ General Counsel. Id. Such an appeal must

be made within thirty (30) days of the date the Regional Director signed the

response. Id. Appeal to the General Counsel is the final administrative appeal.

Id. “When an inmate demonstrates a valid reason for delay, these time limits

may be extended.” Id.

      As noted above, a Section 2241 petition may be filed after the

administrative appeals have been exhausted. Here, the original petition

admitted that petitioner did not exhaust his administrate appeals. He states in

                                           8
the petition that he did not appeal the DHO decision. (Doc. 1, Habeas Corpus

Petition ¶ 7). He indicates that he did not appeal because he did not receive the

DHO report. 2 (Id. ¶ 7(b)). Thus, the failure to exhaust should be excused

according to the petitioner, and we should address the merits of the petition. We

disagree.

      The rules provide that the defendant should attach a copy of the written

decision to his appeal. 28 C.F.R. § 542.15(b)(1). Failure to receive the decision,

however, does not excuse a petitioner’s failure to exhaust his administrative

remedies. The law indicates that an inmate may appeal a disciplinary matter

even if he has yet to receive the DHO’s written decision. See, e.g., Staples v.

Maye, 711 Fed. Appx. 866, 869 (3d Cir. 2017) (explaining that an inmate may file

an appeal even if he has not received the written DHO decision and explain in

the appeal that he has not yet received the written report); Griffin v. Ebbert, 640

Fed. App’x 181, 184 (3d Cir. 2016) (explaining that a federal prisoner's

procedural due process rights were not violated in prison's administrative

disciplinary proceedings that led to revocation of good conduct time, even though

he had not received the DHO’s written report - prison regulations permitted

prisoner to proceed through administrative appeal process without written DHO

2
 We note that plaintiff waited more than two years before filing the instant case
and complain about not receiving the written report.

                                         9
report as long as he stated in his appeal the date of disciplinary hearing and the

nature of charges against him).3 Thus, we reject petitioner’s argument that he

could not appeal because he did not have a copy of the DHO’s report.

     Additionally, in his objections to the R&R, the petitioner indicates that

although he had not exhausted his administrative remedies when he initially filed

his petitioner, he has now exhausted those remedies. He asserts that he

proceeded through the administrate remedies after receiving a copy of the DHO

decision, which the government provided him in response to his filing the instant

petition. Because he has now exhausted his administrative remedies, we need

not dismiss his petition, according to Moneyham. We disagree.

      The timing of petitioner’s exhaustion of remedis is crucial to the resolution

of this issue. Exhaustion is a precondition to filing suit. Ahmed v. Dragovich,

297 F.3d 201, 209 (3d Cir. 2002). In other words, a prisoner may not properly file

a Section 2241 motion and then afterward exhaust administrative remedies. The

remedies must be exhausted prior to filing the petition. That simply is not the

case here. Petitioner admits that when the case was filed, his administrative

remedies had not been exhausted.




3
 The R&R notes that nothing in the record indicates that petitioner exhausted his
administrative remedies after he received the DHO’s written report in 2016.
(Doc. 13, R&R at 7).
                                       10
      Because petitioner did not properly exhaust administrative remedies before

filing suit, we will overrule his objections and adopt the magistrate judge’s R&R.

The Section 2241 petition will be denied. An appropriate order follows.




Date: November 26, 2018                         BY THE COURT:



                                                s/ James M. Munley
                                                JUDGE JAMES M. MUNLEY
                                                United States District Court




                                        11
